ORDER
Carlos Greathouse appeals the denial of his Rule 29.15 motion in which he sought relief from his conviction of first degree murder. We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).